Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 1 of 29   PageID #: 1




  SHOWA LAW OFFICE, LLLC
  ANDREW DAISUKE STEWART 7810-0
  735 Bishop Street
  Suite 318
  Honolulu, Hawaii 96813
  Tel. (808) 772-9297/Fax. 1 (866) 772-9407
  Attorney for Plaintiff
  SHOZO NAKAJIMA

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

  SHOZO NAKAJIMA,           )             Civil No. 1:20-cv-52
                            )
                 Plaintiff, )
                            )
          vs.               )             COMPLAINT; SUMMONS
                            )
  STEVEN MUNAKATA; HISAO )
  NAGASHIMA; ZHONG FANG; )
  HAWAII OCEAN PLAZA LP;    )
  HAWAII CITY PLAZA LP;     )
  CALIFORNIA INVESTMENT     )
  REGIONAL CENTER LLC;      )
  CALIFORNIA REGIONAL       )
  CENTER, LLC; HAWAII       )
  INVESTOR REGIONAL         )
  CENTER CORP.; AMERICAN )
  INVESTMENT IMMIGRATION )
  FUND; USA REALTY          )
  CONSTRUCTION GROUP INC.; )
  DOE DEFENDANTS 1 - 10;    )
  DOE CORPORATE ENTITIES )
  1- 10,                    )
                            )
                 Defendant. )
                            )
                            )
                               COMPLAINT
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 2 of 29   PageID #: 2




        Comes now Plaintiff SHOZO NAKAJIMA and hereby files this

  Complaint, and alleges and avers the following causes of action

  against STEVEN MUNAKATA; HISAO NAGASHIMA; ZHONG

  FANG; HAWAII OCEAN PLAZA LP; HAWAII CITY PLAZA LP;

  CALIFORNIA        INVESTMENT            REGIONAL      CENTER        LLC;

  CALIFORNIA REGIONAL CENTER, LLC; HAWAII INVESTOR

  REGIONAL        CENTER        CORP.;      AMERICAN       INVESTMENT

  IMMIGRATION FUND; USA REALTY CONSTRUCTION GROUP

  INC.; and DOE DEFENDANTS 1 - 10; and DOE CORPORATE

  ENTITIES 1- 10

                              THE PARTIES

        1.    Plaintiff SHOZO NAKAJIMA (hereinafter “Plaintiff”) is

  and was at all times relevant a citizen and resident of Japan.

        2.    Defendant STEVEN MUNAKATA is and was at all times

  relevant a citizen and resident of the United States.

        3.     Defendant HISAO NAKAJIMA is and was at all times

  relevant a resident of the United States.

        4.    Defendant HAWAII OCEAN PLAZA LP, is a domestic

  partnership registered to do business in the State of Hawai’i.

        5.    Defendant HAWAII CITY PLAZA LP, is a domestic

  partnership registered to do business in the State of Hawai’i.


                                      2
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 3 of 29     PageID #: 3




        6.     Defendant    CALIFORNIA       INVESTMENT          REGIONAL

  CENTER LLC, is a California limited liability company registered

  to do business in the State of Hawai’i.

        7.     Defendant CALIFORNIA REGIONAL CENTER LLC, is a

  domestic limited liability company registered to do business in

  the State of Hawai’i.

        8.     Defendant HAWAII INVESTOR REGIONAL CENTER

  CORP. is a domestic corporation registered to do business in the

  State of Hawaii.

        9.     Defendant AMERICAN INVESTMENT IMMIGRATION

  FUND is a California corporation registered to do business in the

  State of Hawaii.

        10. Defendant USA REALTY CONSTRUCTION GROUP INC.

  is a California corporation registered to do business in the State

  of Hawaii.

        11. Defendant ZHONG FANG is a resident of the State of

  California    and,    upon    information     and    belief,      exercises

  management and control over HAWAII OCEAN PLAZA LP,

  HAWAII CITY PLAZA LP, CALIFORNIA INVESTMENT REGIONAL

  CENTER LLC, CALIFORNIA REGIONAL CENTER LLC, HAWAII

  INVESTOR         REGIONAL         CENTER        CORP.,         AMERICAN


                                      3
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 4 of 29       PageID #: 4




  INVESTMENT         IMMIGRATION          FUND,    and     USA      REALTY

  CONSTRUCTION GROUP INC. (hereinafter, collectively, “the

  Corporate Defendants”).

        12. DOE DEFENDANTS 1 – 10 and DOE CORPORATE

  ENTITIES 1- 10 (collectively referred to herein as “DOE

  DEFENDANTS” or “other presently unidentified Defendants”) are

  sued herein under fictitious names for the reason that their true

  names and identities are presently unknown to Plaintiff except

  that they are connected in some manner with Defendants or were

  the agents, principals, partners, officers, directors, members,

  servants, employees, employers, representatives, co-venturers,

  associates,    consultants,    vendors,    suppliers,   manufacturers,

  subcontractors, contractors, sureties, insurers, owners, lessees,

  sublessees, lessors, guarantors, assignees, assignors, licensees or

  licensors of Defendants or were in some manner presently

  unknown to Plaintiff, engaged in the activities alleged herein, or

  were in some manner responsible for the injuries and damages to

  Plaintiff, or conducted some activity or activities in a negligent or

  wrongful manner which was a proximate cause of the injuries

  and damages to Plaintiff, and Plaintiff prays for leave to certify

  the    true    names,     identities,    capacities,    activities,      and


                                      4
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 5 of 29   PageID #: 5




  responsibilities of DOE DEFENDANTS when the same are

  ascertained.

                    JURISDICTIONAL STATEMENT

        13. This Honorable Court has federal subject matter

  jurisdiction over the subject matter of the within action pursuant

  to 28 U.S.C. Section 1331, certain claims in the present lawsuit

  arise out of the Securities Act of 1933 (codified at 15 U.S.C.

  Section 77q(a), et. seq.) and/or the Securities and Exchange Act

  of 1934 (codified at 15 U.S.C. Section 78j, et. seq.).

        14. This Honorable Court has supplemental jurisdiction

  over the remaining state law claims pursuant to 28 U.S.C.

  Section 1331.

        15. The U.S. District of Hawai’i is the appropriate venue

  for this action inasmuch as the causes of action alleged herein

  accrued in the State of Hawai’i and the contract documents were

  executed in the State of Hawai’i.

                             INTRODUCTION

        16. This matter arises out of Defendants’ misuse and

  abuse of the federal EB-5 program, whereby Defendants directly

  and/or indirectly made material misrepresentations in order to




                                      5
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 6 of 29   PageID #: 6




  deprive     approximately   $1,000,000     from   Plaintiff,   with   the

  promise of guaranteed immigration to the United States.

        17. Plaintiff is a citizen of Japan who wished to obtain

  permanent residency in the United States with his wife and

  daughter.

        18. In February of 2018, Defendant Munakata, as an

  employee and/or agent of American Investment Immigration

  Fund, California Investment Regional Center, Hawaii Investor

  Regional Center Corp, and USA Realty Construction Group Inc.

  presented Plaintiff with the opportunity to obtain a green card via

  the federal EB-5 program.

        19.    The EB-5 Immigrant Investor Program (the “EB-5

  Program”), administered by the U.S. Citizenship and Immigration

  Service (USCIS), offers foreign investors an opportunity to secure

  permanent residency in the United Stats by making a capital

  investment in a commercial enterprise designed to create and/or

  maintain at least 10 jobs for U.S. workers.

        20. The minimum investment required under the EB-5

  Program, at the time of Plaintiff’s investment in this case, was

  $1miliion per investor, or $500,000 for an enterprise that creates

  jobs in a Targeted Employment Area (TEA), defined as a rural


                                      6
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 7 of 29   PageID #: 7




  area, or as an area that has an unemployment rate that is at

  least 150% of the national average.

        21. The Securities Act and the Securities Exchange Act

  define the terms “security” and “securities” very broadly to

  include, not only traditional stocks and bonds, but any

  “investment contract.”

        22. The term “investment contract” has been interpreted to

  mean “a contract, transaction or scheme whereby a person

  invests his money in a common enterprise and is led to expect

  profits solely from the efforts of the promoter or a third party.”

        23. Under this broad definition, most EB-5 investments,

  unless the investors are actively involved in the management of

  the enterprise, constitute a form of security under the Securities

  Act and the Securities and Exchange Act.

        24. While investment funds offered in EB-5 projects, such

  as the one at issue in this case, are typically not publicly traded

  and are mostly exempt from SEC registration requirements, they

  remain subject to the anti-fraud provisions in Section 17(a) and

  Section 10(b) of the Securities Act, as well as Rule 10b-5 of the

  Code of Federal Regulations; the registration exemption available

  under Section 4 of the Securities Act (15 U.S.C. § 77d) and SEC


                                      7
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 8 of 29   PageID #: 8




  Regulation D (17 C.F.R. § 230.501 et. seq.), do not shield exempt

  securities from claims under Section 17(a), Section 10(b), and

  Rule 10b-5.

        25. Section 10(b) of the Securities Exchange Act and Rule

  10b-5 permit purchasers of securities to maintain private causes

  of action in federal courts.

        26. Rule 10b-5(b) states that it is unlawful to “make” any

  untrue statements of a material fact or any misleading omission

  of a material fact while Rule 10b-5(a) and (c) make it unlawful to

  “employ” or “engage” in a fraudulent scheme or practice.

        27. Section 20(a) of the Securities and Exchange Act (15

  U.S.C. § 78t(a)), makes a person who controls a primary violator

  of Section 10(b) jointly and severally liable for the violation,

  “unless the controlling person acted in good faith and did not

  directly or indirectly induce the act or acts constituting the

  violation or cause of action.”

          DEFENDANTS’ MATERIAL MISREPRSENTATIONS

        28. On or about February 21, 2018, Plaintiff was visiting

  Central Pacific Bank located inside the Waikiki Shopping Plaza at

  2250 Kalakaua Ave., Honolulu. Hawaii.




                                      8
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 9 of 29   PageID #: 9




        29. After visiting the bank, Plaintiff noticed various

  advertisement inside the building for an EB5 visa program.

        30. There was an office inside the Waikiki Business Plaza

  manned by Defendant Munakata, whose business card described

  him as an “Immigration Consultant” associated with American

  Investment Immigration Fund, California Investment Regional

  Center, Hawaii Investor Regional Center Corp, and USA Realty

  Construction Group Inc.

        31. Defendant Munakata represented to Plaintiff, in native

  Japanese, that by investing One Million U.S. Dollars ($1,000,000)

  in the Hawaii Ocean Plaza project, Plaintiff would be guaranteed

  an EB5 visa for himself, his wife, and his daughter.

        32. Defendant Munakata represented to Plaintiff that the

  previous EB-5 investment opportunity was for Five Hundred

  Thousand U.S. Dollars ($500,000) and that twenty-five Chinese

  investors had been successfully issued EB-5 visas by the United

  States Government.

        33. Defendant Munakata also provided Plaintiff with a

  brochure     in   Japanese    with       colored   photographs    entitled

  “Hawaiian Ocean Plaza: an EB-5 Program that will make your




                                       9
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 10 of 29   PageID #: 10




   dreams of becoming a U.S. resident a reality.” (hereinafter “the

   Brochure”).

         34. The Brochure described the investment amount as

   $1,000,000 and related expenses (e.g., documentation fee, legal

   fees, translation fees, and application fees) as $68,800.

         35. The Brochure identified the “Project” as “Hawaiian

   Ocean Plaza”, the “Project Company” as “Hawaiian Ocean Plaza

   LP” and the “Developer” as “California Investment Regional

   Center LLC” and the address for the Project as “1362, 1370 &

   1374 Kapiolani Boulevard Honolulu, Hawaii 96814.”

         36. The Brochure also described how an investor would

   initially file a I-526 visa application, which would lead to the

   issuance of a DS-260 visa and that the investor would ultimately

   receive permanent U.S. residency status (i.e., “Green Card”.)

         37. Defendant Munakata represented to Plaintiff that

   Plaintiff needed to invest $1,000,000 within the next month

   because there was currently a bill in Congress, which would

   increase the required investment amount to $1,300,000.

         38. Defendant Munakata represented to Plaintiff that

   within the next month, Plaintiff would need to submit his resume




                                      10
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 11 of 29     PageID #: 11




   and     personal   financial   information,    as   well   as     financial

   information for Plaintiff’s company in Japan.

         39. Defendant Munakata represented and guaranteed to

   Plaintiff that the application period would be a year-and-a-half

   and that by the fall of 2019, Plaintiff, his wife, and his daughter

   would all be issued a Green Card by the United Stated

   Government.

         40. Defendant Munakata represented to Plaintiff that by

   investing a $1,000,000, Plaintiff would receive either a 5% return

   on his investment after 5 years or receive an ownership interest

   in one of the condominium units in the Ocean Club Plaza shown

   in the Brochure.

         41. Defendant       Munakata      repeatedly     represented       to

   Plaintiff that the Developer of the Project was permitted by the

   United States Government to conduct these EB-5 investment

   programs and that all Plaintiff needed to do, after investing the

   $1,000,000 and paying the $68,800 expenses, was to wait for the

   United States Government to issue him and his family a Green

   Card.

         42. Defendant Munakata insisted that Plaintiff pay the

   $68,800 the same day.


                                      11
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 12 of 29   PageID #: 12




         43. In reliance of Defendant Munakata’s representations,

   Plaintiff returned to Central Pacific Bank, obtained a check for

   $68,800 payable to “California Investment Reg” and handed it to

   Defendant Munakata.

         44. On the same day, Defendant Munakata provided the

   following documents to Plaintiff and instructed him to sign them,

   which Plaintiff signed.

         (a)   Loan Agreement of EB-5 Investment Immigration

   (“Loan Agreement”).

         (b)   Immigration Agreement EB-5 Investor (“Immigration

   Agreement”).

         (c)   The Supervision and Management for the EB-5

   Investment Fund (“Supervision Agreement”)

         (d)   Hawaii    Ocean     Plaza    LP    Shareholders’      Equity

   Conversion Option Agreement (“Option Agreement”).

         (e)   Agreement to Equity Swap for Property (“Equity Swap

   Agreement”).

         45. The Loan Agreement states, in relevant part, as

   follows:

         1-3, According to the U.S. EB-5 Immigrant Investment
         Law, EB-5 investors must invest the investment fund
         into a new commercial enterprise. Party B [i.e., Shozo
         Nakajima] will receive 1,000,000 shares of Party A [i.e.,

                                      12
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 13 of 29   PageID #: 13




         Hawaii Ocean Plaza, LP] using the investment fund of
         USD $1,000,000, and will own 0.4% equity of the
         Hawaii Ocean Plaza LP.

         1-4, The loan amount is USD $1,000,000. The loan
         can be only used for investing in the development of
         the HAWAII OCEAN PLAZA.

         46. The Immigration Agreement states, in relevant part, as

   follows:

         The agreement is in accordance with the U.S. EB-5
         Immigration Laws and U.S. securities laws.
         ....

         9-4, Party B’s Equity Interest: The Party B [i.e., Shozo
         Nakajima] owns 1,000,000 shares of the Project
         Company which represents 0.4% total equity of the
         Project Company, therefore, Party B is entitled to have
         0.4% property right of the project

         47. The Supervision Agreement states, in relevant part as

   follows:

         4-4, Once the EB-5 investment fund has been
         deposited into the Project Company’s bank account,
         Party A [i.e., California Investment Regional Center
         LLC and American Investment Immigration Fund]
         must provide supporting documents to prove the
         investment fund is applied to the I-526 immigration
         application.

         ....

         5-1, EB-5 Investor’s USD $1,000,000 investment fund
         shall only be used for the California Investment
         Regional Center EB-5 Immigrant Investor Program,
         and for no other purpose.

         ....

                                      13
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 14 of 29   PageID #: 14




         48. Upon returning to Japan in March 2018, Plaintiff was

   contacted by Defendant Hisao Nagashima, an associate of

   Defendant Munakata and an agent and/or employee of one ore

   more of the Corporate Defendants, who provided Plaintiff with a

   list of documents to submit in order to prepare Plaintiff’s

   immigration application.

         49. After approximately a month, Plaintiff provided the

   documents requested by Defendant Nagashima, who then

   represented to Plaintiff that Plaintiff need not be concerned about

   whether or not he and his family would receive a Green Card now

   that all the documents were in order.

         50. Defendant Nakajima represented to Plaintiff that all

   Plaintiff needed to do was to wait for a year-and-a-half to be

   issued a Green Card by the United States Government for him,

   his wife, and daughter.

         51. In reliance on Defendant Munakata and Defendant

   Nakajima’s representations, on or about March 23, 2018, Plaintiff

   wired the sum of $1,000,200 from his bank account in Japan to

   a Bank of Hawaii account under the name of “Hawaii Ocean

   Plaza LP”.




                                      14
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 15 of 29   PageID #: 15




         52. In June 2019, Plaintiff met with Defendant Munakata

   in Hawai’i, wherein Defendant Munakata explained to Plaintiff

   that, while the immigration application was minimally stalled, the

   United States Government would definitely issue him and his

   family Green Cards by the end of the year.

         53. On or about November 7, 2019, Plaintiff received an

   email from Wen Sheng Gao, Esq. in Honolulu, Hawai’i, stating

   that his office had filed two separate civil lawsuits in the Circuit

   Court of the First Circuit, State of Hawai’i, on behalf of 17

   investors against Defendant Zhong Fang and related persons and

   entities involved in the Hawaii City Plaza and Hawaii Ocean Plaza

   EB-5 projects for malfeasance related to management of said

   projects, in Civil No. XX-XXXXXXX and Civil No. XX-XXXXXXX

   (hereinafter the “Circuit Court Lawsuits”), together with a “Legal

   Service Agreement” for Plaintiff to sign.

         54. On or about November 8, 2019, Plaintiff contacted

   Defendant      Munakata     by   text   message    expressing     serious

   concerns about the Circuit Court Lawsuits mentioned in attorney

   Gao’s email.

         55. Defendant Munakata explained to Plaintiff that he had

   been terminated by one or more of the Corporate Defendants and


                                      15
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 16 of 29   PageID #: 16




   sent Plaintiff a link to an October 31, 2019 news story from

   KHON2 (a local Honolulu TV station), entitled “Controversial

   developer of an Ala Moana project faces new legal problems.”

         56. On or about November 10, 2019, Plaintiff contacted

   Defendant Nakajima by text message expressing serious concerns

   about the Circuit Court Lawsuits mentioned in attorney Gao’s

   email.

         57. Defendant Nakajima, while assuring Plaintiff, that his

   Green Card application would still be processed, Defendant

   Nakajima explained that the process was now being delayed and

   that it would take approximately another two years for the

   application to be approved.

         58. Defendant Nakajima stated that, earlier in the year,

   the “President” (presumably Defendant Zhong Fang), had placed

   Hawaii Ocean Plaza on the market.

                  HAWAII OCEAN PLAZA MISMANAGEMENT

         59. As stated herein, when investing his money in the

   Hawaii Ocean Plaza Project with the ultimate goal of obtaining a

   Green Card, Plaintiff was to be a silent or passive investor and

   one or more of the Corporate Defendants were to manage

   development and construction of the Hawaii Ocean Plaza Project.


                                      16
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 17 of 29   PageID #: 17




         60. As the real properties identified as 1362, 1370 & 1374

   Kapiolani Boulevard Honolulu, Hawaii were empty lots, the

   Hawaii Ocean Plaza Project required construction and build out

   to be funded in part by Plaintiff’s investment, as well as

   investments by other investors.

         61. Defendants failed to communicate and keep investors,

   including but not limited to Plaintiff, apprised of their investment

   and failure to disclose documents regarding the use of the

   investment funds.

         62. Upon information and belief, the Hawaii Ocean Plaza

   Project, as well its sister project, the Hawaii City Plaza Project,

   were underfunded and/or depleted of funds by Defendants’

   mismanagement and malfeasance.

         63. Real property tax records showed that real property

   taxes for 1362, 1370 & 1374 Kapiolani Boulevard Honolulu,

   Hawaii for 2019 were past due.

         64. According to Defendant Munakata, 1362, 1370 and/or

   1374 Kapiolani Boulevard Honolulu, Hawaii had been placed on

   the market by one or more of the Corporate Defendants.

         65. Upon information and belief, Defendants refused

   requests by investors in the Hawaii Ocean Plaza Project to review


                                      17
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 18 of 29   PageID #: 18




   the business and accounting records for said project in

   contravention of contract documents and applicable statues and

   regulations.

         66. The      significant   delay   in   the   development      and

   construction of the Hawaii Ocean Plaza Project and the Hawaii

   City Plaza Project reported by KHON2 on October 31, 2019

   directly   contradicted    Defendant     Munakata      and   Defendant

   Nakajima’s initial representations that Plaintiff and his family

   would receive their Green Cards within a year-and-half from the

   time Plaintiff wired the investment funds to Hawaii Ocean Plaza

   LP’s bank account.

         67. Defendants’ active mismanagement of the Hawaii

   Ocean Plaza Project made it all but certain that Plaintiff would

   lose his investment and, moreover, not be able to complete the

   federal EB-5 visa program.

         68. It became evident to Plaintiff that Defendants not only

   doomed the Hawaii Ocean Plaza Project to fail, but that they were

   actively contributing to its demise and dissipating the chance for

   Plaintiff to complete the federal EB-5 program.

         69. By October 31, 2019, Defendants al but abandoned its

   management obligations of the Hawaii Ocean Plaza Project.


                                      18
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 19 of 29   PageID #: 19




                                  COUNT I

                      (FRAUDULENT INDUCEMENT)

         70. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.

         71. Defendant Munakata and Defendant Nakajima, as

   employees or agents of one ore more of the Corporate Defendants,

   represented to Plaintiff that he and his family would be

   guaranteed to receive Green Cards within a year-and-half after

   investing into the Hawaii Ocean Plaza Project.

         72. Defendant Munakata and Defendant Nakajima knew

   that Defendants could not guaranty that Plaintiff and his family

   would be issued Green Cards by the United Stated Government

   within any definite amount of time.

         73. Defendant       Munakata       and    Defendant     Nakajima

   knowingly made this material misrepresentation in order to

   induce Plaintiff to invest in the Hawaii Ocean Plaza Project.

         74. Upon information and belief, Defendant Munakata and

   Defendant Nakajima were directly or indirectly induced to make

   this misrepresentation to Plaintiff by Defendant Fang and the

   Corporate Defendants.




                                      19
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 20 of 29    PageID #: 20




         75. Plaintiff placed trust and repose in Defendants that his

   investment and subsequent ability to complete the federal EB-5

   program would be properly managed by Defendants, who Plaintiff

   believed were being honest and truthful and not making any

   material misrepresentations regarding the same.

         76. Plaintiff relied upon representations that permanent

   residency status for himself and his family would be guaranteed

   if he invested $1,000,000 into the Hawaii Ocean Plaza Project.

         77. Plaintiff acted with justifiable reliance based on

   Defendant     Munakata      and    Defendant     Nakajima’s       material

   misrepresentations.

         78. As a direct and proximate cause of said material

   misrepresentation, Plaintiff has suffered damages.

         79. Defendants conduct as outlined above was willful,

   wanton, malicious, and evinced a total disregard for Plaintiff’s

   rights and interests.

                                  COUNT II

         (NEGLIGENT MISREPRESENTATION & RESTATMENT OF

               TORTS (SECOND) 552) (Pled in the Alternative)

         80. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.


                                      20
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 21 of 29     PageID #: 21




         81. Defendants had a pecuniary interest in the Hawaii

   Ocean Plaza Project and had an interest in the continued

   financial viability of the Hawaii Ocean Plaza Project.

         82. Defendants        supplied      false      and/or      inaccurate

   information, as set forth herein, for the guidance of Plaintiff with

   respect to his investment with Defendants.

         83. This misinformation was, for the most part, supplied

   by Defendant Fang and the Corporate Defendants, through

   Defendant Munakata and Defendant Nakajima, to Plaintiff.

         84. Defendants failed to exercise reasonable care and

   competence in communicating the information regarding the

   likelihood and the timeframe within which Plaintiff and his family

   would be issued Green Cards.

         85. Defendants made the misrepresentation to induce

   Plaintiff to invest $1,000,000 into the Hawaiian Ocean Plaza

   Project in connection with his EB-5 visa application.

         86. Plaintiff    acted    in     justifiable    reliance    on    the

   misrepresentation.

         87. As a direct and proximate cause of said material

   misrepresentation, Plaintiff has suffered damages.




                                        21
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 22 of 29   PageID #: 22




                                 COUNT III

            (VIOLATION OF SECTION 10(b) OF THE SECURITIES

                      EXCHANGE ACT AND RULE 10b-5)

         88. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.

          89. Defendants, by use of the means and instrumentalities

   of interstate commerce (i.e., text messages and wire transfers),

   were primary participants in the following wrongful conduct: (a)

   employed devices, schemes, and artifices that were intended to,

   and did defraud Plaintiff; (b) made untrue statements or material

   fact and/or omitted to state material facts necessary to make the

   statements made not misleading; and (c) engaged in acts,

   practices and a course of business which operated as a fraud and

   deceit upon Plaintiff in violation of Section 10(b) of the Securities

   and Exchange Act (15 U.S.C. § 78j and 78t) and Rule 10-b5

   promulgated thereunder (17 C.F.R. § 240.10b-5).

         90. Plaintiff invested $1,000,000 into the Hawaii Ocean

   Plaza Project for the purpose of creating Hawaii Ocean Plaza in

   furtherance of their federal EB-5 visa program completion.




                                      22
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 23 of 29   PageID #: 23




         91. This investment was made via common enterprise

   which led Plaintiff to expect profits solely from the efforts of

   others.

         92. The investment was made as a result from the

   dissemination of materially false and misleading information and

   additional failure to disclose material facts.

         93. Plaintiff, believing Defendants’ misrepresentations to

   be true, and belief that Defendants were not omitting material

   facts necessary to invest, did rely on the misstatements and other

   statements made by Defendants and purchased investments in

   the Hawaii Ocean Plaza Project.

         94. As a direct and proximate result of Defendants’

   wrongful conduct, Plaintiff suffered damages in connection with

   his purchase of units within Hawaii Ocean Plaza Project.

                                  COUNT IV

               (VIOLATION OF HAW. REV. STAT. §485A-501)

         95. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.

         96.    Defendants, in connection with the sale of an

   investment security, were primary participants in the following

   wrongful conduct: (a) employed devices, schemes, and artifices


                                      23
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 24 of 29   PageID #: 24




   that were intended to, and did defraud Plaintiff; (b) obtained

   money or property by means of untrue statements of material

   fact and/or omissions of material facts necessary to make the

   statements made, in light of the circumstances under which they

   were made; and, (c) engaged in transactions, practices, or

   courses of action of business which operate or would operate as a

   fraud or deceit upon Plaintiff all in violation of Haw. Rev. Stat. §.

   §485A-501.

         97. Plaintiff invested $1,000,000 in to the Hawaii Ocean

   Plaza Project in furtherance of his federal EB-5 visa program

   completion.

         98. This investment was made via common enterprise

   which led Plaintiff to expect profits solely from the efforts of

   others.

         99. The investment was made as a result from the

   dissemination of materially false and misleading information and

   additional failure to disclose material facts.

         100. Plaintiff believed Defendants’ misrepresentations to be

   true, and belief that Defendants were not omitting material facts

   necessary to invest, did rely on the misstatements and other




                                      24
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 25 of 29   PageID #: 25




   statements made by Defendants and purchased investments in

   the Hawaii Ocean Plaza Project by way of Hawaii Ocean Plaza LP.

         101. As a direct and proximate result of Defendants’

   wrongful conduct, Plaintiff suffered damages in connection with

   his purchase of units within Hawaii Ocean Plaza Project.

                                  COUNT V

             (BREACH OF FIDUCIARY DUTY against Defendant

                      Munakata and Defendant Nakajima)

         102. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.

         103. Plaintiff placed trust and confidence in Defendant

   Munakata and Defendant Nakajima in order to set up the EB-5

   visa program and to create a successful avenue toward a visa and

   permanent residency for Plaintiff and his family.

         104. Defendant Munakata and Defendant Nakajima set up

   the Hawaii Ocean Plaza Project with reckless disregard to Plaintiff,

   his investment, and his wish to become a permanent resident of

   the United States.

         105. Defendant Munakata and Defendant Nakajima made

   materially false statement and omissions in order to induce

   Plaintiff to invest $1,000,000 with them for purposes of fulfilling


                                      25
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 26 of 29       PageID #: 26




   the EB-5 visa program and thus breached their fiduciary duty to

   Plaintiff.

         106. Plaintiff    acted    in     justifiable     reliance    on    the

   misrepresentation(s).

         107. As    a direct and         proximate       cause   of Defendant

   Munakata and Defendant Nakajima’s breaches of fiduciary duty,

   Plaintiff has suffered damages.

                                   COUNT VI

                (BREACH OF FIDUCIARY DUTY against Defendant

                California Regional Center and Defendant Fang)

         108. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.

         109. During      the   relevant      time,   Defendant       California

   Regional Center LLC was a general partner in Defendant Hawaii

   Ocean Plaza LP.

         110. During the relevant time, Defendant Fang was the

   manager of Defendant California Regional Center LLC.

         111. As the general partner of Hawaii Ocean Plaza LP,

   Defendant California Regional Center LLC owed a fiduciary duty

   to Plaintiff who acquired a partial interest in the limited

   partnership.


                                         26
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 27 of 29    PageID #: 27




         112. Plaintiff   entrusted    Defendant     California      Regional

   Center and Defendant Fang to put the success and benefit of

   Hawaii Ocean Plaza LP above all personal and individual

   advantages.

         113. Defendant California Regional Center and Defendant

   Fang abused that trust when they mismanaged Hawaii Ocean

   Plaza LP.

         114. Because of such abuse of trust, Defendant California

   Regional Center and Defendant Fang have breached their

   fiduciary duty to Plaintiff.

          115. Such breaches are the cause of damages suffered by

   Plaintiff.

                                  COUNT VII

                            (UNJUST ENRICHMENT)

         116. Plaintiff repeats and realleges the allegations set forth

   in the above paragraphs as though fully set forth herein.

         117. Plaintiff invested $1,000,000 into the Hawaii Ocean

   Plaza Project with the expectation that he and his family would

   receive permanent residency status in the United States.

         118. As Plaintiff never received the legal consideration for

   his    bargain,   permitting     Defendants     to   retain    Plaintiff’s


                                      27
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 28 of 29   PageID #: 28




   $1,000,000 would unjustly enrich Defendants, bring about an

   inequitable/unjust result, and would not serve the purposes of

   justice.

         119. In order to avoid unjust enrichment and to avoid an

   inequitable/unjust result, Defendants must be ordered to

   disgorge the $1,000,000 Plaintiff wired to Hawaii Ocean Plaza LP.

                                 COUNT VIII

                          (ALTER EGO LIBAILITY)

         120. Plaintiff   repeats   and    realleges   and   by   reference

   incorporate the allegations contained in the above paragraphs.

         121. There was a disregard of legal formalities and a failure

   to maintain an arms’ length relationship between Defendant Fang

   and the Corporate Defendants.

         122. The Corporate Defendants were and continues to be

   undercapitalized.

         123. Defendant Fang used the Corporate Defendants to

   perpetuate a fraud and/or defeat a rightful claim of Plaintiff

   and/or engaged in other improper conduct such that recognition

   of such corporate fiction would bring about injustice and

   inequity.




                                      28
Case 1:20-cv-00052-JMS-WRP Document 1 Filed 02/03/20 Page 29 of 29   PageID #: 29




         124. As a direct and proximate result of Defendant Fang’s

   conduct, Plaintiff is entitled to monetary judgment in its favor

   against Defendant Fang and the Corporate Defendants, jointly

   and severally.

                           PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays that judgment be entered

   in its favor against all Defendants as follows:

         A.    General and special damages in amounts as will be

   proven at trial.

         B.    Prejudgment interest from the date of the incident;

         C.    Punitive damages;

         D.    Post-judgment interest;

         E.    Attorney’s fees and costs of suit; and

         F.    Other further relief as this Court deems just and

   property.

         DATED:       Honolulu, Hawaii, February 3, 2020

                                            /s/ Andrew Daisuke Stewart
                                       _________________________________
                                          ANDREW DAISUKE STEWART
                                            SHOWA LAW OFFICE, LLLC
                                                     Attorney for Plaintiff
                                                      SHOZO NAKAJIMA




                                      29
